Michigan Supreme Court
                                                                                             Lansing, Michigan




Syllabus
                                                                Chief Justice:         Justices:
                                                                Robert P. Young, Jr.   Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis

                                              BADEEN v PAR, INC

              Docket No. 147150. Argued on application for leave to appeal April 2, 2014. Decided
       June 13, 2014.

               George Badeen (a licensed collection agency manager) and Midwest Recovery and
       Adjustment, Inc. (a licensed collection agency that Badeen owned and operated) brought a class
       action in the Wayne Circuit Court against PAR, Inc.; Remarketing Solutions; CenterOne
       Financial Services, LLC; and numerous other lenders and forwarding companies doing business
       in Michigan. Forwarding companies act as middlemen between lenders and local collection
       agents, operating nationwide. When a creditor needs a collection done, it contracts with a
       forwarding company, which, in turn, allocates the collection to a collection agent in the
       appropriate location. Forwarding companies maintain networks of collection agents and
       negotiate favorable rates that save creditors money and allow the forwarding companies to make
       a profit. Forwarding companies do not, however, contact the debtors themselves. Plaintiffs
       alleged that defendant forwarding companies acted as collection agencies under Michigan law
       but did so without a license, in violation of MCL 339.904(1), and that defendant lenders, who
       hired the forwarding companies, violated Michigan law by hiring unlicensed collection agencies,
       in violation of MCL 445.252(s). Plaintiffs further alleged that the violations injured them by
       impeding their business while not complying with Michigan law. Defendants moved for
       summary disposition, arguing that the forwarding companies did not satisfy the definition of
       “collection agency” in MCL 339.901(b) because the phrase “soliciting a claim for collection” in
       that statute referred to asking the debtor to pay the debt, which the forwarding companies did not
       do. The court, Michael F. Sapala, J., granted defendants’ motion. The Court of Appeals,
       METER, P.J., and FITZGERALD and WILDER, JJ. , affirmed, holding that soliciting a claim for
       collection means requesting the debtor to fulfill his or her obligation on the debt. 300 Mich App
       430 (2013). Badeen applied for leave to appeal, and the Supreme Court ordered and heard oral
       argument on whether to grant the application or take other action. 495 Mich 921 (2014).

               In a unanimous opinion by Justice ZAHRA, the Supreme Court held:

              A forwarding company comes within the definition of “collection agency” in MCL
       339.901(b) when it contacts a creditor asking for debts to allocate to local collection agents.

              1. MCL 339.904(1), part of Article 9 of the Occupational Code, MCL 339.901 et seq.,
       requires a person to apply for and obtain a license before operating a collection agency or
       commencing in the business of a collection agency. Under MCL 339.901(b), a “collection
agency” is a person directly or indirectly engaged in soliciting a claim for collection or collecting
or attempting to collect a claim owed or due another or repossessing or attempting to repossess a
thing of value owed or due another arising out of an expressed or implied agreement. Under
MCL 339.901(a), “claim” or “debt” means an obligation for the payment of money or a thing of
value arising out of an expressed or implied agreement or contract for a purchase made primarily
for personal, family, or household purposes.

       2. Forwarding companies satisfy the definition of “collection agency” in MCL
339.901(b). Under the plain meaning of the statute, the phrase “soliciting a claim for collection”
means asking a creditor for any unpaid debts that the collection agency may pursue by allocating
them to local collection agents.

        3. Because the circuit court concluded that its interpretation of the definition of
“collection agency” was dispositive, it made no decision regarding defendants’ other arguments
for summary disposition, including an argument pertaining to the applicability of MCL
339.904(2), which provides that a collection agency need not obtain a license if the person’s
collection activities in this state are limited to interstate communications. Accordingly, a remand
for further proceedings was necessary.

        Part III(B) of the Court of Appeals’ judgment vacated, and case remanded to the circuit
court for further proceedings.
                                                                  Michigan Supreme Court
                                                                        Lansing, Michigan




Opinion
                                            Chief Justice:          Justices:
                                            Robert P. Young, Jr. Michael F. Cavanagh
                                                                 Stephen J. Markman
                                                                 Mary Beth Kelly
                                                                 Brian K. Zahra
                                                                 Bridget M. McCormack
                                                                 David F. Viviano

                                                             FILED June 13, 2014

                         STATE OF MICHIGAN

                                SUPREME COURT


 GEORGE BADEEN/ALL OTHERS
 SIMILARLY SITUATED and MIDWEST
 RECOVERY AND ADJUSTMENT, INC.,

           Plaintiffs-Appellants,

 v                                                   No. 147150

 PAR, INC., d/b/a PAR NORTH AMERICA,
 REMARKETING SOLUTIONS,
 CENTERONE FINANCIAL SERVICES,
 L.L.C., FIRST NATIONAL
 REPOSSESSORS, INC., MILLENNIUM
 CAPITAL AND RECOVERY
 CORPORATION, RENOVO SERVICES,
 L.L.C., RENAISSANCE RECOVERY
 SOLUTIONS, INC., ASR NATIONWIDE,
 L.L.C., THE M. DAVIS COMPANY, INC.,
 d/b/a U.S.A. RECOVERY SOLUTIONS,
 REPOSSESSORS, INC., AMERICAN
 RECOVERY SERVICE, INC.,
 DIVERSIFIED VEHICLE SERVICES, INC.,
 NATIONAL ASSET RECOVERY CORP.,
 CONSUMER FINANCIAL SERVICES,
 L.L.C., TD AUTO FINANACE, L.L.C.,
 TOYOTA MOTOR CREDIT
 CORPORATION, NISSAN MOTOR
 ACCEPTANCE CORPORATION,
 SANTANDER CONSUMER U.S.A., INC.,
 PNC BANK, N.A., BANK OF AMERICA,
 N.A., FIFTH THIRD BANK, and THE
 HUNTINGTON NATIONAL BANK,

           Defendants-Appellees,
               and
MV CONNECT, L.L.C., d/b/a IIA, L.L.C.,
GE MONEY BANK, and MANHEIM
RECOVERY SOLUTIONS,

               Defendants.


BEFORE THE ENTIRE BENCH

ZAHRA, J.
        As long as there have been debts, there have been people tasked with collecting

them.1 To regulate the collection industry in Michigan, the Legislature passed a licensing

requirement in 1980.      This statutory package required collection agencies to obtain

licenses and included statutes governing licensees’ permissible actions throughout the

collection process.2

        For many years, the collection industry involved two players: the creditors and the

collection agents that they hired to collect debts. But in the late 1990s, as the collection

industry evolved, a middleman emerged. These middlemen—known as forwarders or

forwarding companies—operate as intermediaries between creditors and local collection

agents. The forwarding companies’ business model involves obtaining assignments of

unpaid accounts from creditors and then allocating the collection of those accounts to

local collection agents. The forwarding companies do not, however, contact debtors

themselves.


1
 See Cicero, The Verrine Orations, II.13 trans L. H. G. Greenwood (Harvard University
Press (1928)) (describing tax collectors in ancient Rome).
2
    MCL 339.901 et seq.



                                             2
        This case requires us to determine whether forwarding companies fall within the

statutory definition of collection agencies. We conclude that they do. The statutory

definition of a “collection agency” includes “a person directly or indirectly engaged in

soliciting a claim for collection.”3 In the context of this statute, soliciting a claim for

collection refers to the act of asking a creditor for any unpaid accounts on which the

collection agency may pursue payment.         The forwarding companies therefore come

within the definition of collection agency when they contact creditors asking for debts to

allocate to local collection agents.

        Accordingly, we vacate Part III(B) of the Court of Appeals judgment and remand

this case to the circuit court for further proceedings not inconsistent with this opinion.

We do not retain jurisdiction.

                             I. FACTS AND PROCEEDINGS

        Plaintiff George Badeen, a licensed collection agency manager, owns and operates

Midwest Recovery and Adjustment, Inc., a licensed collection agency doing business in

Michigan. The primary business of Midwest Recovery is repossessing automobiles when

it is assigned a delinquent account by a financing company.

        This dispute’s origins lie in the shifting landscape of collection practices. In the

past, when a creditor needed a debt collected or something repossessed, it would contact

and retain a collection agent wherever the debtor was located. But the business model

has changed with the introduction of forwarding companies. Now forwarding companies



3
    MCL 339.901(b).



                                             3
act as middlemen between the lenders and the local collection agents. The forwarding

companies operate nationwide, and when a creditor needs a collection it contracts with a

forwarding company, which, in turn, allocates the collection to a collection agent in the

appropriate location. The forwarding companies maintain networks of collection agents

and negotiate favorable rates that save creditors money and allow the forwarding

companies to make a profit. Plaintiffs allege that this business model negatively affects

licensed local collection agents.

       Badeen, on behalf of himself and other licensed collection agents and collection

agencies in Michigan, filed a class action against the lenders and forwarding companies

doing business in Michigan. He alleged that the forwarding companies were acting as

collection agencies under Michigan law but were doing so without a license in violation

of MCL 339.904(1). The lenders that hired the forwarding companies, in turn, were

allegedly violating Michigan law by hiring unlicensed collection agencies in

contravention of MCL 445.252(s). Defendants, Badeen argued, injured the members of

the plaintiff class by impeding their business while not complying with Michigan law.

       Badeen argued that the forwarding companies “solicit[ed] a claim for collection”

when they contacted creditors for unpaid accounts to allocate to local collection agents,

thereby satisfying the statutory definition of collection agencies and requiring licensure.

In the circuit court, defendants moved for summary disposition, arguing that the

forwarding companies did not satisfy the definition because soliciting a claim for

collection referred to asking the debtor to pay his or her debt, which the forwarding

companies did not do. The circuit court agreed and granted defendants’ motion for

summary disposition. The Court of Appeals affirmed the circuit court’s decision, holding


                                            4
that “the phrase ‘soliciting a claim for collection,’ found in MCL 339.901(b), means

requesting the debtor to fulfill his or her obligation on the debt.”4

         Badeen sought leave to appeal in this Court. We directed the Clerk of the Court to

schedule oral argument on whether to grant the application or take other action and asked

the parties to address “whether the defendant forwarding companies engage in ‘soliciting

a claim for collection’ and therefore are ‘collection agenc[ies]’ as defined by

MCL 339.901(b).”5

    II. STANDARD OF REVIEW AND RULES OF STATUTORY INTERPRETATION

         A statutory interpretation issue like the meaning of “soliciting a claim for

collection” is a question of law that we review de novo. The primary goal of statutory

interpretation is, of course, to give effect to the Legislature’s intent. The focus of our

analysis must be the statute’s express language, which offers the most reliable evidence

of the Legislature’s intent. When construing a statutory phrase such as the one at issue in

this case, we must consider it in the context of the statute as a whole.6 “Although a

phrase or a statement may mean one thing when read in isolation, it may mean something

substantially different when read in context.”7 When reviewing a statute, courts should

avoid a construction that would render any part of the statute surplusage or nugatory.8

4
    Badeen v PAR, Inc, 300 Mich App 430, 444; 834 NW2d 85 (2013).
5
    Badeen v PAR, Inc, 495 Mich 921 (2014).
6
    Klooster v City of Charlevoix, 488 Mich 289, 295-296; 795 NW2d 578 (2011).
7
    G C Timmis & Co v Guardian Alarm Co, 468 Mich 416, 421; 662 NW2d 710 (2003).
8
 Omelenchuk v City of Warren, 466 Mich 524, 528; 647 NW2d 493 (2002), quoting
Altman v Meridian Twp, 439 Mich 623, 635; 487 NW2d 155 (1992).


                                              5
                             III. STATUTORY BACKGROUND

         Article 9 of the Occupational Code requires a person to apply for and obtain a

license before operating a collection agency or commencing in the business of a

collection agency.9 The definition of “collection agency” is

         a person directly or indirectly engaged in soliciting a claim for collection or
         collecting or attempting to collect a claim owed or due or asserted to be
         owed or due another, or repossessing or attempting to repossess a thing of
         value owed or due or asserted to be owed or due another arising out of an
         expressed or implied agreement.[10]

Additionally, “claim” or “debt” means “an obligation or alleged obligation for the

payment of money or thing of value arising out of an expressed or implied agreement or

contract for a purchase made primarily for personal, family, or household purposes.”11

                                       IV. ANALYSIS

         The forwarding companies satisfy the statutory definition of a collection agency.

In MCL 339.901(b), “soliciting a claim for collection” refers to the act of asking a

creditor for unpaid debt that the collection agency can pursue. “Solicit” is defined as “to

try to obtain by earnest plea or application.”12        The statute defines “claim” as “an

obligation . . . for the payment of money or thing of value.”13 “For” is defined as “with



9
    MCL 339.904(1).
10
     MCL 339.901(b).
11
     MCL 339.901(a).
12
     Random House Webster’s College Dictionary (1997).
13
     MCL 339.901(a).



                                               6
the object or purpose of.”14 And “collection” is “the act of collecting.”15 Combining

these definitions, “soliciting a claim for collection” means to try to obtain an obligation

with the object or purpose of engaging in the act of collecting.

           Unfortunately, applying these dictionary definitions does not end our inquiry

because the solicitation could still be directed at the debtor or the creditor depending on

how the term “obligation” is understood. An obligation for the payment of money can be

understood in two ways. On the one hand, a debtor has an obligation in the sense that he

or she must pay the creditor the sum of money owed. But on the other hand, a creditor

holds all of its debtors’ obligations.16 Thus, the statutory language, without further

context, could produce a conclusion that “soliciting a claim for collection” means either

asking a debtor to pay his or her debts or asking a creditor for any unpaid debts that it

needs collected. Looking at the statute as a whole and applying the strictures of statutory

interpretation leads to a conclusion that “soliciting a claim for collection” refers to asking

a creditor for any unpaid debts that the collection agency may pursue.

           Interpreting “soliciting a claim for collection” as asking the creditor for any unpaid

debts to pursue is the only construction that avoids rendering the subsequent portions of

the definition redundant. Defendants suggest that soliciting a claim for collection refers

to asking the debtor to fulfill his obligation. But this construction would be subsumed by


14
     Random House Webster’s College Dictionary (1997).
15
     Id.
16
   Indeed, an “obligation” can be the indebtedness itself or evidence of the indebtedness.
Id.



                                                 7
the very next definition of “collection agency”—a person engaged in “collecting or

attempting to collect a claim owed or due.” Surely asking a debtor to pay his or her debts

constitutes an “attempt[] to collect.” Put another way, under defendants’ construction,

“soliciting a claim for collection” would have no meaning not covered by “attempting to

collect a claim owed or due.” And no meaningful line can be drawn between asking a

debtor to pay and attempting to collect the debt that would allow defendants’

interpretation could be salvaged. In short, defendants’ construction of MCL 339.901(b)

violates the rule of statutory interpretation counseling against a construction that renders

any part of a statute surplusage or nugatory.

       The narrative arc of MCL 339.901(b) suggests that “soliciting a claim for

collection” means contacting the creditor regarding any unpaid claims that the collection

agency can pursue. Taken together, the three acts that render a person a collection

agency—soliciting a claim for collection, attempting to collect, and actually collecting

the debt—make up the entire continuum of the debt-collection process. The first step that

a collection agency takes is contacting creditors to inquire about any unpaid debts that the

collection agency can pursue on the creditors’ behalf.         Then, the collection agency

attempts to collect the debt. Finally, the collection agency, if successful, actually collects

the debt. Therefore, the Legislature’s apparent desire to impose regulation on the actors

in the debt-collection process from beginning to end is best served by our understanding

of “soliciting a claim for collection.”17


17
  Importantly, the phrases in MCL 339.901(b) defining a collection agency are separated
by the disjunctive “or.” Thus, a person need not engage in all phases of the collection
process to satisfy the statutory definition. Rather, a person need only engage in one of


                                                8
       The actions that the Occupational Code prohibits a licensed collection agency

from engaging in also lend support to our interpretation of “soliciting a claim for

collection.” MCL 339.915 and MCL 339.915a list acts that a licensee shall not commit.

According to MCL 339.915a(f), a licensed collection agency is prohibited from

“[s]oliciting, purchasing or receiving an assignment of a claim for the sole purpose of

instituting an action on the claim in court.” This prohibition necessarily assumes that a

person would be a collection agency, and therefore a licensee, when he or she solicits an

assignment of a claim for the purpose of instituting an action on the claim in court.

Defendants’ construction of “soliciting a claim for collection” would render this

prohibition meaningless. It makes no sense to say that a person is not a collection

agency, and therefore need not obtain a license, until the person contacts a debtor when

the Occupational Code regulates collection-agency conduct that occurs before any

contact is made with a debtor. Our interpretation, on the other hand, brings a person

within the definition of “collection agency” at the precise time that the prohibition in

MCL 339.915a(f) comes into play—when the person solicits the claim from the creditor.

       Consistent with our interpretation is the fact that this Court has described the

conduct of contacting a creditor regarding unpaid debts as soliciting claims for collection.


the enumerated actions to satisfy the definition. So defendant forwarding companies
satisfy the definition despite never directly collecting or attempting to collect debts
because they solicit claims for collection. Because it is not essential to our resolution of
this case, we express no opinion regarding whether the forwarding companies indirectly
collect or attempt to collect debts when they contract with a local collection agency. See
MCL 339.901(b) (“ ‘Collection agency’ means a person directly or indirectly engaged in
soliciting a claim for collection or collecting or attempting to collect a claim . . . .”)
(emphasis added).



                                             9
In Bay County Bar Association v Finance System, Inc, we described the defendant’s

action of asking creditors for unpaid claims as “solicit[ing] claims for collection.”18 And

ours is not the only court to use some version of the phrase “soliciting a claim for

collection” to refer to the conduct of asking a creditor for unpaid debts to pursue; rather,

our interpretation reflects the common understanding of the language at issue.19 Our own

18
     Bay Co Bar Ass’n v Fin Sys, Inc, 345 Mich 434, 436; 76 NW2d 23 (1956).
19
   This caselaw from other jurisdictions employing the same understanding of what it
means to solicit a claim for collection shows that our interpretation is consistent with the
common understanding of that phrase. See LeBlanc v Unifund CCR Partners, 601 F3d
1185, 1198 (CA 11, 2010) (“Unifund, as a debt collector, requests or seeks new clients
from other creditors and then attempts to gain business by acquiring charged off
consumer debt accounts. . . . Accordingly, we find that Unifund ‘solicits’ consumer debt
accounts.”); Nelson v Smith, 107 Utah 382, 392; 154 P2d 634 (1944) (“When the
defendants solicit the placement of claims with them for collection, they are asking third
parties to allow them to render the service of collecting the claim”); Missouri ex rel
McKittrick v C S Dudley & Co, 340 Mo 852, 863; 102 SW2d 895 (1937) (“[R]espondent,
a corporation, solicits the claims and turns them over to an attorney to institute legal
proceedings to enforce the collection of these claims . . . .”); Washington State Bar Ass’n
v Merchants’ Rating & Adjusting Co, 183 Wash 611, 615; 49 P2d 26 (1935) (“[U]pon
complying with the condition imposed, a person, firm, association, or copartnership
may . . . engage in the business of soliciting the right to collect any account . . . .”); J H
Marshall & Assoc, Inc v Burleson, 313 A2d 587, 591 (DC, 1973) (“[Appellant] publicly
solicits accounts for collection and advertises ‘no charge unless we collect’ ”); New
Mexico ex rel Norvell v Credit Bureau of Albuquerque, Inc, 85 NM 521, 524; 514 P2d 40
(1973) (“One of [the defendant’s] principal purposes is the solicitation of claims for
collection. The claims are taken pursuant to an agreement between the creditor and the
[defendant].”); West Virginia ex rel Frieson v Isner, 168 W Va 758, 773; 285 SE2d 641
(1981) (quoting Nelson in discussion of the transaction between the collection agency and
the creditor); Thibodeaux v Creditors Servs, Inc, 191 Colo 215, 217; 551 P2d 714 (1976)
(“Section 123 of [the collection agency licensing] statute provides that a ‘licensee can
solicit claims for collection, take assignments thereof and pursue the collection thereof
with necessary collection procedure.’ ”); Streedbeck v Benson, 107 Mont 110, 112; 80
P2d 861 (1938) (“[I]t is alleged that plaintiff operates a collection agency, solicits
delinquent accounts, receives the assignment thereof, and attempts by various means and
methods to collect the same . . . .”); Masoni v San Francisco Bd of Trade, 119 Cal App
2d 738, 739-740; 260 P2d 205 (1953) (“When the Board became aware that somebody


                                             10
previous use of the language at issue and this extraterritorial caselaw consistent with our

use are not dispositive, but they demonstrate our interpretation’s satisfaction of the

Legislature’s command that “words and phrases shall be construed and understood

according to the common and approved usage of the language.”20                In contrast,

defendants’ understanding of the phrase—that “soliciting a claim for collection” means

asking the debtor to pay his or her debts—runs contrary to the common understanding.

       Defendants argue that forwarding companies should not be considered collection

agencies because their lack of contact with the debtors takes them outside the intended

scope of the Occupational Code’s regulation. The forwarding industry did not exist in

1980 when the Legislature passed the statutes at issue in this case, but it does not follow

that the forwarding companies must be exempt from regulation. The meaning of the


was indebted to various creditors it invited said creditors to meet with the Board at its
offices and caused those that came to elect a creditors’ committee, and said creditors’
committee to adopt a resolution authorizing the Board to solicit from all creditors
assignments of their claims to an agent of the Board, granting said assignee the right to
bring action for collection of said claims, for which collection a fee was charged to the
creditors.”); Collection Ctr, Inc v Wyoming, 809 P2d 278, 279 (Wyo, 1991) (quoting Wy
Stat Ann 33-11-114, which states, in part, “[A]ny licensee can solicit claims exclusively
for the purpose of collection . . . by suit or otherwise, and for such purpose, shall be
deemed to be the real party in interest in any suit brought upon such assigned claim”);
Bryce v Gillespie, 160 Va 137, 145; 168 SE 653 (1933) (“It is a matter of common
knowledge that in recent years there has developed a form of business designated
collection agencies. . . . The ethics of the legal profession prevent its members from
soliciting business. There is no such restraint upon these collection agencies. On the
contrary, they actively solicit claims for collection and numerous claims of doubtful
value . . . .”).
20
   MCL 8.3a. See Grange Ins Co v Lawrence, 494 Mich 475, 493; 835 NW2d 363
(2013) (“Normally, this Court will accord an undefined statutory term its ordinary and
commonly used meaning.”).



                                            11
statutory language has not changed, and any person that falls under that language is

considered a collection agency. We are sympathetic to the fact that the forwarding

companies are included in this language even though the Legislature could not have

known when it defined collection agencies that the forwarding industry would come to

exist. But any revision of the statutory language must be left to the Legislature.21 Put

another way, our concern is not whether forwarding companies, by virtue of their unique

business model, should be considered collection agencies; this Court may only decide

whether forwarding companies satisfy the existing statutory definition. The Legislature

might wish to consider revising the definition of “collection agency” in the future. But

under existing law, forwarding companies fall within the statutory definition of

“collection agency,” and this Court will not strain the statute’s language just to exempt

forwarding companies from the definition.

                           V. PROCEEDINGS ON REMAND

        Ordinarily, a collection agency—like defendant forwarding companies—is subject

to the Occupational Code’s licensing requirements.22 Because the circuit court found its

interpretation of the definition of “collection agency” dispositive, it expressly disclaimed

any decision regarding defendants’ other arguments in their motions for summary


21
   Herald Co v Bay City, 463 Mich 111, 117; 614 NW2d 873 (2000) (“Because               our
judicial role precludes imposing different policy choices than those selected by        the
Legislature, our obligation is, by examining the statutory language, to discern         the
legislative intent that may reasonably be inferred from the words expressed in          the
statute.”).
22
     MCL 339.904(1).



                                            12
disposition, including an argument pertaining to the applicability of MCL 339.904(2).23

Specifically, the circuit court stated: “Defendants have presented several other

arguments . . . including . . . potential issues with regard to the regulation of interstate

commerce.     Although the court notes that relief may be justified based on these

arguments as well, the court finds it unnecessary to address these arguments . . . .”

Because the circuit court has not considered defendants’ other arguments, we remand this

case to the circuit court for further proceedings not inconsistent with this opinion.

       Additionally, plaintiffs filed a motion to supplement the record shortly before this

Court heard arguments in the case. The evidence attached to that motion did not play a

role in this Court’s determination of the statutory issue at hand. We therefore deny the

motion, but we do so without prejudice to plaintiffs’ ability to present the evidence to the

circuit court in a properly filed motion on remand.

                                    VI. CONCLUSION

       The forwarding companies satisfy the definition of “collection agency” in MCL

339.901(b) because they solicit claims for collection when they contact creditors seeking

unpaid debts to allocate to local collection agents. Our interpretation of the phrase

“soliciting a claim for collection” is required by the express statutory language and the

maxims of statutory interpretation.       Ours is the only interpretation of the phrase


23
  MCL 339.904(2) provides that a collection agency need not obtain a license “if the
person’s collection activities in this state are limited to interstate communications.” We
express no opinion regarding the applicability of this exemption to defendant forwarding
companies at issue; instead, we leave the applicability of MCL 339.904(2) for the trial
court to address in the first instance.



                                             13
“soliciting a claim for collection” that avoids rendering another provision of the

definition of “collection agency” nugatory. Our interpretation is also consistent with the

common understanding of what it means to solicit a claim for collection. Accordingly,

we vacate Part III(B) of the Court of Appeals judgment and remand this case for

proceedings consistent with this opinion. We do not retain jurisdiction.


                                                       Brian K. Zahra
                                                       Robert P. Young, Jr.
                                                       Michael F. Cavanagh
                                                       Stephen J. Markman
                                                       Mary Beth Kelly
                                                       Bridget M. McCormack
                                                       David F. Viviano




                                            14